The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed April 20, 2022. In virtue of this communication, claims 1, 2 and 5-12 are currently patentable. 

Allowable Subject Matter
Claims 1, 2 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mullins et al. (US 20180005440 A1) in view of Rimon (US 20140364228 A1) in further view of Kawaguchi (US 20120200679 A1) and Nakashima (US 20180286122 A1) discloses that the first data including first content data, first control data, first user interface data, and a first data format. The API server maps the first data from the non-AR application to second data compatible with an AR application in a display device. The second data includes AR content data, AR control data, AR user interface data, and an AR data format. The second data is generated using an API module of the API server. The API server provides the second data to the AR application in the display device. The display device is configured to display the AR content data, to operate on the content data based on the AR control data, and to generate an AR user interface for the display device with the AR user interface data. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624